Citation Nr: 0734479	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep disturbance with 
apnea anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to June 
1986 and from May 1987 to February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in June 2007; a transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his sleep apnea was first 
symptomatic in service, that it is a manifestation of an 
undiagnosed illness resulting from service, and that it is 
aggravated by his service-connected back disabilities.  The 
Board determines that a remand is necessary for additional 
development of the record. 

The Board observes that the veteran was afforded a VA 
examination in September 2003.  However, although the 
examiner diagnosed the veteran's sleep apnea, among other 
disorders, he did not provide an opinion as to a nexus 
between the veteran's sleep apnea and service.  The Board 
notes that the veteran's service medical records are negative 
for complaints or diagnoses relevant to a sleep disorder, a 
July 1997 Naval Hospital record shows that the veteran 
presented with sinus bradycardia.  The veteran has submitted 
evidence in the form of an eMedicine.com entry on sinus 
bradycardia that states that sleep apnea is a possible 
pathologic cause of increased vagal tone and can result in 
sinus bradycardia.  Additionally, the veteran has claimed 
that his sleep apnea is a manifestation of an undiagnosed 
illness resulting from service in the Gulf War, and that his 
service-connected back disability aggravates his sleep apnea.  
Thus, a VA examination and opinion is necessary to address 
the question of a nexus between the veteran's current sleep 
disorder and his service, to include a possible relationship 
between his currently diagnosed sleep apnea and his 
documented sinus bradycardia in service, whether the 
veteran's sleep apnea is a manifestation of an undiagnosed 
illness from the Gulf War, and whether the veteran's sleep 
apnea is aggravated by his service-connected back disability.

Further, the Board observes that subsequent to the June 2005 
supplemental statement of the case and certification of the 
appeal to the Board, the veteran submitted VA outpatient 
treatment records related to his sleep apnea and dated in 
August 2006.  Thus, this remand will also allow opportunity 
for AOJ consideration of this additional evidence.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current sleep disorder.  
The examiner should review the claims 
file and note such review in the 
examination report.  After a review of 
the record and findings upon 
examination, the examiner must provide 
an opinion on the nature and etiology 
of the veteran's sleep disorder, i.e. 
whether the veteran's sleep disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), etiologically related to 
his active service and state a 
rationale for such opinion. 

Additionally, the examiner should state 
an opinion as to whether or not the 
veteran's current sleep disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent) caused or chronically 
worsened by the veteran's service-
connected back disability. 

2.	The veteran must be given adequate 
notice of the date and place of any 
requested examination and advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse effects on his claim.  38 
C.F.R. § 3.655 (2007).  A copy of all 
notifications must be associated with 
the claims file.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the June 2005 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



